

Final Copy


 
Securities Purchase Agreement
 
Symbollon Pharmaceuticals, Inc.
37 Loring Drive
Framingham, MA 01702


The undersigned (the “Investors”) hereby confirms their agreement with you as
follows:
 
1.  This Securities Purchase Agreement is made as of the date set forth below
between Symbollon Pharmaceuticals, Inc., a Delaware corporation (the “Company”),
and the investors identified on the signature page hereto (each, including its
successors and assigns, an “Investor” and collectively the “Investors”).
 
2.  Pursuant to the Terms and Conditions for Purchase of Securities, attached
hereto as Annex I and incorporated herein by reference as if fully set forth
herein (the “Terms and Conditions”), the Company and the Investors agree that
each Investor will purchase from the Company and the Company will issue and sell
to each Investor, in a private placement (the “Offering”) 250,000 shares (the
“Shares”) of Class A common stock of the Company, $0.001 par value per share
(the “Common Stock”), at a purchase price of $1.00 per Share, and redeemable
warrants (the “Warrants”) in the form of Exhibit A to the Terms and Conditions
to purchase up to a number of shares (the “Warrant Shares”) equal to 100% of the
Shares, which shall be exercisable on or after the Initial Date of the Warrants
(as defined in the Warrants), have a term of exercise equal to five (5) years
and have a strike price of $1.00 per share, for an aggregate purchase price of
$1,000,000 (the “Purchase Price”); and
 
Unless otherwise requested by the Investors as indicated in a certificate
questionnaire substantially in the form of Exhibit B to the Terms and
Conditions, certificates representing the Shares and Warrants purchased by the
Investors, respectively, will be registered in the Investors’ names and
addresses as set forth below.
 
3.  The Company and the Investors agree to enter into a registration rights
agreement (the “Registration Rights Agreement”) in the form of Exhibit C to the
Terms and Conditions, concurrently with the execution of this Securities
Purchase Agreement (the Securities Purchase Agreement and the Registration
Rights Agreement, collectively the “Agreements”).
 
4.  The Investors represent that, except as set forth below, as of the date
hereof (a) each has had no position, office or other material relationship
within the past three years with the Company or its affiliates, (b) each does
not beneficially own (including the right to acquire or vote) any securities of
the Company, and (c) each has no direct or indirect affiliation or association
with any National Association of Securities Dealers, Inc. (“NASD”) member.
Exceptions:
 
(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)
 

 


--------------------------------------------------------------------------------



Please confirm that the foregoing correctly sets forth the agreement between us
by signing below.
 
Dated as of: June 2, 2006
 


Renaissance US Growth Investment Trust PLC
 


 
By:   /s/ Russell Cleveland
 
Russell Cleveland, President
RENN Capital Group, Inc.,
Investment Manager


 


 
Address:
 
c/o RENN Capital Group, Inc.
8080 N. Central Expressway
Suite 210-LB 59
Dallas, TX 75206-1857
Attention: Compliance
AGREED AND ACCEPTED:


Symbollon Pharmaceuticals, Inc.
 


 
By: /s/ Paul C. Desjourdy
Paul C. Desjourdy
President/CEO


 


 


 


 
[SECURITIES PURCHASE AGREEMENT SIGNATURE PAGE]
 

2


--------------------------------------------------------------------------------



Please confirm that the foregoing correctly sets forth the agreement between us
by signing below.
 
Dated as of: June 2, 2006
 


BFS US Special Opportunities Trust PLC
 


 
By:  /s/ Russell Cleveland
 
Russell Cleveland, President
RENN Capital Group, Inc.,
Investment Adviser


 


 
Address:
 
c/o RENN Capital Group, Inc.
8080 N. Central Expressway
Suite 210-LB 59
Dallas, TX 75206-1857
Attention: Compliance
AGREED AND ACCEPTED:


Symbollon Pharmaceuticals, Inc.
 


 
By:  /s/ Paul C. Desjourdy
Paul C. Desjourdy
President/CEO


 


 


 


 
[SECURITIES PURCHASE AGREEMENT SIGNATURE PAGE]
 

2


--------------------------------------------------------------------------------



Please confirm that the foregoing correctly sets forth the agreement between us
by signing below.
 
Dated as of: June 2, 2006
 


Renaissance Capital Growth & Income Fund III, Inc.
 


 
By: /s/ Russell Cleveland
 
Russell Cleveland, President
 


 


 
Address:
 
c/o RENN Capital Group, Inc.
8080 N. Central Expressway
Suite 210-LB 59
Dallas, TX 75206-1857
Attention: Compliance
AGREED AND ACCEPTED:


Symbollon Pharmaceuticals, Inc.
 


 
By: /s/ Paul C. Desjourdy
    Paul C. Desjourdy
President/CEO


 


 


 


 
[SECURITIES PURCHASE AGREEMENT SIGNATURE PAGE]
 

2


--------------------------------------------------------------------------------



Please confirm that the foregoing correctly sets forth the agreement between us
by signing below.
 
Dated as of: June 2, 2006
 


Premier RENN US Emerging Growth Fund Ltd.
 


 
By: /s/ Russell Cleveland
 
Russell Cleveland, President
RENN Capital Group, Inc.,
Investment Adviser


 


 
Address:
 
c/o RENN Capital Group, Inc.
8080 N. Central Expressway
Suite 210-LB 59
Dallas, TX 75206-1857
Attention: Compliance
AGREED AND ACCEPTED:


Symbollon Pharmaceuticals, Inc.
 


 
By: /s/ Paul C. Desjourdy
Paul C. Desjourdy
President/CEO


 


 


 


 
[SECURITIES PURCHASE AGREEMENT SIGNATURE PAGE]
 


 

2


--------------------------------------------------------------------------------



 
 
Annex I
 
Terms and Conditions for Purchase of Securities
 
1.  Agreement to Sell and Purchase the Securities. Purchase and Sale. At the
Closing (as defined in Section 2), the Company will sell to the Investors, and
the Investors will purchase from the Company, upon the terms and subject to the
conditions set forth herein, and at the Purchase Price, the number of Shares and
Warrants described in paragraph 2 of the Securities Purchase Agreement attached
hereto (collectively with this Annex I and the other exhibits attached hereto,
this “Agreement”).
 
2.  Initial Closing.
 
2.1  The completion of the purchase and sale of the Shares and Warrants (the
“Closing”) shall occur on a date mutually agreed by the Investors and the
Company (the“Closing Date”), which date shall not be later than June 9, 2006
(the “Outside Date”). At the Closing, the Company shall deliver to each Investor
one or more certificates representing the number of Shares and Warrants
purchased by such Investor, respectively, set forth in paragraph 2 of the
Securities Purchase Agreement, each such certificate to be registered in the
name of an Investor or, if so indicated on the Certificate Questionnaire,
substantially in the form attached hereto as Exhibit B, in the name of a nominee
designated by such Investor. In exchange for the delivery of the certificates
representing such Shares and Warrants, the Investors shall deliver the Purchase
Price to the Company by wire transfer of immediately available funds pursuant to
the Company’s written instructions.
 
2.2  The Company’s obligation to issue and sell the Shares and Warrants to the
Investors shall be subject to the following conditions, any one or more of which
may be waived by the Company:
 
(a) prior receipt by the Company of an executed copy of this Agreement;
 
3

--------------------------------------------------------------------------------


(b) the accuracy in all material respects when made and on the Closing Date of
the representations and warranties made by the Investors in this Agreement and
the fulfillment of the obligations of the Investors to be fulfilled by it under
this Agreement on or prior to the Closing in all material respects;
 
(c) the execution and delivery by the Investors of the Registration Rights
Agreement;
 
(d) receipt of the Purchase Price; and
 
(e) the absence of any order, writ, injunction, judgment or decree that
questions the validity of the Agreements or the right of the Company or the
Investors to enter into the Agreements or to consummate the transactions
contemplated hereby and thereby.
 
2.3  The Investors’ obligation to purchase the Shares and Warrants shall be
subject to the following conditions, any one or more of which may be waived by
the Investors:
 
(a) the delivery to the Investors of a legal opinion, dated the Closing Date,
from general counsel of the Company, substantially in the form attached hereto
as Exhibit E;
 
(b) the accuracy in all material respects of the representations and warranties
made by the Company in this Agreement on the date hereof and, if different, on
the Closing Date and the fulfillment of the obligations of the Company to be
fulfilled by it under this Agreement on or prior to the Closing in all material
respects;
 
(c) the execution and delivery by the Company of the Registration Rights
Agreement,
 
(d) the fulfillment of the obligations of the Company to be fulfilled by it
under this Agreement on or prior to the Closing;
 
(e) the absence of any order, writ, injunction, judgment or decree that
questions the validity of the Agreements or the right of the Company or the
Investors to enter into such Agreements or to consummate the transactions
contemplated hereby and thereby; and
 
(f) the delivery to the Investors by the Secretary or Assistant Secretary of the
Company of a certificate stating that the conditions specified in this paragraph
have been fulfilled.
 
2.4  In the event that the Closing does not occur on or before the Outside Date
as a result of the Company’s failure to satisfy any of the conditions set forth
above (and such condition has not been waived by the Investor), the Company
shall return any and all funds paid hereunder to the Investors no later than one
(1) Business Day following the Initial Outside Date and the Investors shall have
no further obligations hereunder. For purposes of this Agreement, “Business Day”
shall mean any day other than a Saturday, Sunday or other day on which the New
York Stock Exchange or commercial banks located in Boston, Massachusetts are
permitted or required by law to close.
 
3. Representations, Warranties and Covenants of the Company. Except as otherwise
described in (a) the Company’s Annual Report on Form 10-KSB for the year ended
December 31, 2005 (and any amendments thereto filed at least two (2) Business
Days prior to the date hereof with the SEC), the Company’s Quarterly Report on
Form 10-QSB for the period ended March 31, 2006 (and any amendments thereto
filed at least two (2) Business Days prior to the date hereof with the SEC), the
Company’s Proxy Statement for its 2006 Annual Meeting of Shareholders (and any
amendments thereto filed at least two Business Days prior to the date hereof) or
any of the Company’s Current Reports on Form 8-K filed since March 31, 2006 and
at least two (2) Business Days prior to the date hereof (collectively, the “SEC
Reports”) or (b) the disclosure schedules, if any, of the Company delivered
concurrently herewith (the “Disclosure Schedules”), the Company hereby
represents and warrants to, and covenants with, the Investors as of the date
hereof and the Closing Date, as follows:
 
3.1 Organization. The Company is duly incorporated and validly existing in good
standing under the laws of the State of Delaware. The Company has full power and
authority to own, operate and occupy its properties and to conduct its business
as presently conducted and is registered or qualified to do business and in good
standing in each jurisdiction in which it owns or leases property or transacts
business and where the failure to be so qualified would have a material adverse
effect upon the Company and its subsidiaries as a whole or the business,
financial condition, prospects, properties, operations or assets of the Company
as a whole or the Company’s ability to perform its obligations under the
Agreements in all material respects (“Material Adverse Effect”), and no
proceeding has been instituted in any such jurisdiction revoking, limiting or
curtailing, or seeking to revoke, limit or curtail, such power and authority or
qualification. The Company has no “subsidiaries” (as defined in Rule 405 under
the Securities Act of 1933, as amended (the “Securities Act”)).
 
4

--------------------------------------------------------------------------------


3.2 Due Authorization. The Company has all requisite power and authority to
execute, deliver and perform its obligations under the Agreements. The execution
and delivery of the Agreements, and the consummation by the Company of the
transactions contemplated hereby, have been duly authorized by all necessary
corporate action and no further action on the part of the Company or the Board
or shareholders is required. The Agreements have been validly executed and
delivered by the Company and constitute legal, valid and binding agreements of
the Company enforceable against the Company in accordance with their terms,
except to the extent (i) rights to indemnity and contribution may be limited by
state or federal securities laws or the public policy underlying such laws, (ii)
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ and contracting
parties’ rights generally and (iii) such enforceability may be subject to
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).
 
3.3 Non-Contravention. The execution and delivery of the Agreements, the
issuance and sale of the Shares and Warrants to be sold by the Company under the
Agreements, the fulfillment of the terms of the Agreements and the consummation
of the other transactions contemplated thereby will not (A) result in a conflict
with, give rise to any payment or constitute a violation of, or default (with
the passage of time or otherwise) under, (i) any bond, debenture, note or other
evidence of indebtedness, or any material lease, contract, indenture, mortgage,
deed of trust, loan agreement, joint venture or other agreement or instrument to
which the Company is a party or by which the Company or its properties are
bound, (ii) the Articles of Incorporation, by-laws or other organizational
documents of the Company, as amended, or (iii) any law, administrative
regulation, ordinance or order of any court or governmental agency, arbitration
panel or authority binding upon the Company or its properties or (B) result in
the creation or imposition of any lien, encumbrance, claim, security interest or
restriction whatsoever upon any of the material properties or assets of the
Company or an acceleration of indebtedness pursuant to any obligation, agreement
or condition contained in any material bond, debenture, note or any other
evidence of indebtedness or any material indenture, mortgage, deed of trust or
any other agreement or instrument to which the Company is a party or by which it
is bound or to which any of the property or assets of the Company is subject;
except in the case of each of A(i), A(iii) and B, such as would not reasonably
be expected to result in a Material Adverse Effect. No consent, approval,
authorization or other order of, or registration, qualification or filing with,
any regulatory body, administrative agency, or other governmental body is
required for the execution and delivery of the Agreements by the Company and the
valid issuance or sale of the Shares and Warrants by the Company pursuant to the
Agreements, other than such as have been made or obtained, and except for any
filings required to be made under federal or state securities laws and exchange
listing rules and requirements.
 
3.4 Capitalization. The authorized and outstanding capital stock of the Company
as of the date hereof is as described in the SEC Reports, except that the number
of shares of Common Stock outstanding as of the date hereof is 7,951,737. The
Shares to be sold pursuant to the Agreements have been duly authorized, and when
issued and paid for in accordance with the terms of the Agreements, will be duly
and validly issued, fully paid and nonassessable, subject to no lien, claim or
encumbrance (except for any such lien, claim or encumbrance created, directly or
indirectly, by the Investors). The outstanding shares of capital stock of the
Company have been duly and validly issued and are fully paid and nonassessable,
have been issued in compliance with the registration requirements of federal and
state securities laws, and were not issued in violation of any preemptive rights
or similar rights to subscribe for or purchase securities. Except for the
outstanding warrants and options described in the SEC Reports, there are no
outstanding rights (including, without limitation, preemptive rights), warrants
or options to acquire, or instruments convertible into or exchangeable for, any
unissued shares of capital stock or other equity interest in the Company, or any
contract, commitment, agreement, understanding or arrangement of any kind to
which the Company is a party and providing for the issuance or sale of any
capital stock of the Company, any such convertible or exchangeable securities or
any such rights, warrants or options. Without limiting the foregoing, no
preemptive right, co-sale right, registration right, right of first refusal or
other similar right exists with respect to the issuance and sale of the Shares,
except as provided in the Agreements. There are no shareholders agreements,
voting agreements or other similar agreements with respect to the Common Stock
to which the Company is a party.
 
5

--------------------------------------------------------------------------------


3.5 Legal Proceedings. There is no material legal or governmental proceeding
pending, or to the knowledge of the Company, threatened, to which the Company is
a party or of which the business or property of the Company is subject that is
required to be disclosed and that is not so disclosed in the SEC Reports.
Neither the Company is subject to any injunction, judgment, decree or order of
any court, regulatory body, administrative agency or other government body.
 
3.6 No Violations. The Company is not in violation of its Certificate of
Incorporation, bylaws or other organizational documents, as amended, or in
violation of any law, administrative regulation, ordinance or order of any court
or governmental agency, arbitration panel or authority applicable to the
Company, which violation, individually or in the aggregate, is reasonably likely
to have a Material Adverse Effect, and the Company is not in default (and there
exists no condition which, with the passage of time or otherwise, would
constitute a default) in the performance of any bond, debenture, note or any
other evidence of indebtedness or any indenture, mortgage, deed of trust or any
other material agreement or instrument to which the Company is a party or by
which the Company or its properties are bound, which default is reasonably
likely to have a Material Adverse Effect.
 
3.7 Governmental Permits, Etc. The Company has all necessary franchises,
licenses, certificates and other authorizations from any foreign, federal, state
or local government or governmental agency, department or body that are
currently necessary for the operation of the business of the Company as
currently conducted, except where the failure to currently possess such
franchises, licenses, certificates and other authorizations is not reasonably
likely to have a Material Adverse Effect.
 
3.8 Intellectual Property.
 
(a)  Except for matters which are not reasonably likely to have a Material
Adverse Effect, (i) the Company has ownership of, or a license or other legal
right to use, all patents, copyrights, trade secrets, trademarks, Internet
domain names, customer lists, designs, manufacturing or other processes,
computer software, systems, data compilation, research results or other
proprietary rights used in the business of the Company (collectively,
“Intellectual Property”) and (ii) all of the Intellectual Property owned by the
Company consisting of patents, registered trademarks and registered copyrights
have been duly registered in, filed in or issued by the United States Patent and
Trademark Office, the United States Register of Copyrights or the corresponding
offices of other jurisdictions and have been maintained and renewed in
accordance with all applicable provisions of law and administrative regulations
in the United States and/or such other jurisdictions.
 
(b)  Except for matters which are not reasonably likely to have a Material
Adverse Effect or as are detailed in the SEC Reports, all material licenses or
other material agreements under which (i) the Company employs rights in
Intellectual Property, or (ii) the Company has granted rights to others in
Intellectual Property owned or licensed by the Company are in full force and
effect, there is no default by the Company with respect thereto, and the
consummation of the transactions contemplated by the Agreements will not result
in any default, change or acceleration of any obligations under any such
licenses or agreements.
 
(c)  The Company believes that it has taken all steps reasonably required in
accordance with sound business practice and business judgment to establish and
preserve the ownership of all material Intellectual Property owned by the
Company.
 
6

--------------------------------------------------------------------------------


(d)  Except for matters which are not reasonably likely to have a Material
Adverse Effect, to the knowledge of the Company, (i) the present business,
activities and products of the Company do not infringe any intellectual property
of any other person; (ii) the Company has not misappropriated or is making
unauthorized use of any confidential information or trade secrets of any person;
and (iii) the activities of any of the employees of the Company, acting on
behalf of the Company, do not violate any agreements or arrangements related to
confidential information or trade secrets of third parties.
 
(e)  No proceedings are pending, or to the knowledge of the Company, threatened,
which challenge the rights of the Company to the use of Intellectual Property,
except for matters which are not reasonably likely to have a Material Adverse
Effect.
 
(f)  Except for matters which are not reasonably likely to have a Material
Adverse Effect, to the knowledge of the Company, no third parties are infringing
upon or misappropriating any Intellectual Property owned by the Company.
 
3.9 Financial Statements. The financial statements of the Company and the
related notes contained in the SEC Reports present fairly and accurately in all
material respects the financial position of the Company as of the dates therein
indicated, and the results of its operations, cash flows and the changes in
shareholders’ equity for the periods therein specified, subject, in the case of
unaudited financial statements for interim periods, to normal year-end audit
adjustments. Such financial statements (including the related notes) have been
prepared in accordance with generally accepted accounting principles applied on
a consistent basis at the times and throughout the periods therein specified,
except that unaudited financial statements may not contain all footnotes
required by generally accepted accounting principles.
 
3.10 No Material Adverse Change. Except as disclosed in the SEC Reports, in any
press releases issued by the Company at least two (2) Business Days prior to the
date of this Agreement, or disclosed directly to the Investor by the Company at
least two (2) Business Days prior to the date of this Agreement, since March 31,
2006, there has not been (i) an event, circumstance or change that has had or is
reasonably likely to have a Material Adverse Effect, (ii) any obligation
incurred by the Company, direct or contingent, that is material to the Company,
(iii) any dividend or distribution of any kind declared, paid or made on the
capital stock of the Company, or (iv) any loss or damage (whether or not
insured) to the physical property of the Company which has had a Material
Adverse Effect.
 
3.11 Listing Compliance. The Company’s Common Stock is registered pursuant to
Section 12(g) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and is quoted on the Over-the-Counter Bulletin Board (the “OTCBB”), and
the Company has taken no action intended to, or which to its knowledge could
have the effect of, terminating the registration of the Common Stock under the
Exchange Act or the quotation of the Common Stock from the OTCBB. The issuance
of the Shares does not require shareholder approval. 
 
3.12 Reporting Status. The Company has timely made all filings required under
the Exchange Act during the twelve (12) months preceding the date of this
Agreement, and all of those documents complied in all material respects with the
SEC’s requirements as of their respective filing dates, and the information
contained therein as of the respective dates thereof did not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein in light of the
circumstances under which they were made not misleading. The Company is
currently eligible to register the resale of Common Stock by the Investors
pursuant to a registration statement on Form SB-2 under the Securities Act (the
“Registration Statement”).
 
7

--------------------------------------------------------------------------------


3.13 No Manipulation; Disclosure of Information. The Company has not taken and
will not take any action designed to or that might reasonably be expected to
cause or result in an unlawful manipulation of the price of the Common Stock to
facilitate the sale or resale of the Securities.
 
3.14 Accountants. Vitale, Caturano & Company, Ltd., who expressed their opinion
with respect to the consolidated financial statements contained in the Company’s
Annual Report on Form 10-KSB for the year ended December 31, 2005, have advised
the Company that they are, and to the knowledge of the Company they are, an
independent registered public accounting firm as required by the Securities Act
and the rules and regulations promulgated thereunder.
 
3.15 Contracts. Except for matters which are not reasonably likely to have a
Material Adverse Effect or as are detailed in the SEC Reports and those
contracts that are substantially or fully performed or expired by their terms,
the contracts listed as exhibits to or described in the SEC Reports that are
material to the Company, and all amendments thereto, are in full force and
effect on the date hereof, and neither the Company nor, to the Company’s
knowledge, any other party to such contracts is in breach of or default under
any of such contracts.
 
3.16 Taxes. Except for matters which are not reasonably likely have a Material
Adverse Effect, each of the Company has filed all necessary federal, state and
foreign income and franchise tax returns and has paid or accrued all taxes shown
as due thereon, and the Company has no knowledge of a tax deficiency which has
been asserted or threatened against the Company.
 
3.17 Transfer Taxes. On the Closing Date, all stock transfer or other taxes
(other than income taxes) which are required to be paid in connection with the
sale and transfer of the Shares hereunder will be, or will have been, fully paid
or provided for by the Company and the Company will have complied with all laws
imposing such taxes.
 
3.18 Investment Company. The Company is not an “investment company” or an
“affiliated person” of, or “promoter” or “principal underwriter” for an
investment company, within the meaning of the Investment Company Act of 1940, as
amended, and will not be deemed an “investment company” as a result of the
transactions contemplated by this Agreement.
 
3.19 Insurance. The Company maintains insurance of the types and in the amounts
that the Company reasonably believes is adequate for its businesses, including,
but not limited to, insurance covering real and personal property owned or
leased by the Company against theft, damage, destruction, acts of vandalism and
all other risks customarily insured against by similarly situated companies, all
of which insurance is in full force and effect.
 
3.20 Offering Prohibitions. Neither the Company nor any person acting on its
behalf or at its direction has in the past or will in the future take any action
to sell, offer for sale or solicit offers to buy any securities of the Company
which would bring the offer or sale of the Securities as contemplated by this
Agreement within the provisions of Section 5 of the Securities Act. Assuming the
accuracy of the representations and warranties of the Investors contained in
this Agreement, the offer, sale and issuance of the Securities will be exempt
from the registration requirements of the Securities Act and will have been
registered or qualified (or are exempt from registration and qualification)
under the registration, permit or qualification requirements of all applicable
state securities laws.
 
3.21 Related Party Transactions. Except for (i) the transactions described and
contemplated by the Agreements; and (ii) as disclosed in the SEC Reports, to the
knowledge of the Company, no transaction has occurred between or among the
Company or any of its affiliates, officers or directors or any affiliate or
affiliates of any such officer or director that is required to be disclosed
pursuant to Section 13, 14 or 15(d) of the Exchange Act.
 
8

--------------------------------------------------------------------------------


3.22 Books and Records. The books, records and accounts of the Company
accurately and fairly reflect, in reasonable detail, the transactions in, and
dispositions of, the assets of, and the operations of, the Company. The Company
maintains a system of internal accounting controls sufficient to provide
reasonable assurances that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in accordance with
generally accepted accounting principles and to maintain asset accountability,
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.
 
3.23 Employee Matters. With respect to the Benefit Plans, to the knowledge of
the Company, no event has occurred and no condition or set of circumstances
exist, in connection with which the Company could be subject to any material
liability that would have a material adverse effect on it or its business under
ERISA, the United States Internal Revenue Code of 1986, as amended, or any other
applicable law. The term “Benefit Plan” means each “employee benefit plan”
(within the meaning of Section 3(3) of the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”), including, without limitation, multiemployer
plans within the meaning of Section 3(37) of ERISA), and all stock purchase,
stock option, severance, employment, change-in-control, fringe benefit,
collective bargaining, bonus, incentive, deferred compensation, employee loan
and all other employee benefit plans, agreements, programs, policies or other
arrangements, whether or not subject to ERISA, under which (i) any current or
former employee, director or consultant of the Company has any present or future
right to benefits and which are contributed to, sponsored by or maintained by
the Company or any of its respective subsidiaries or (ii) the Company has had or
has any present or future liability. The transactions contemplated by this
Agreement will not result in any severance, change of control or termination pay
or termination benefits or otherwise require the Company to make any cash
payments to any of its directors, officers, employees or other affiliates.
 
3.24 Rights Plan. The Company is not party to any contract or agreement with
respect to, and does not maintain any, stockholders rights plan, poison pill or
similar agreement, plan or arrangement with respect to its Common Stock or any
other capital stock of the Company.


3.25 Finder’s Fees. The Company has not incurred any placement fees,
commissions, brokerage or finder’s fees in connection with this Agreement,
except for the finder’s fees due to the Number One Corporation.


4. Representations, Warranties and Covenants of the Investors.
 
4.1 Investors Knowledge and Status. Each Investor represents and warrants to,
and covenants with, the Company that:
 
(i) the Investor was at the time it was offered the Securities, is as of the
date hereof and of the Closings and will be on each date it exercises any
Warrants an “accredited investor” as defined in Regulation D under the
Securities Act, is knowledgeable, sophisticated and experienced in making, and
is qualified to make decisions with respect to, investments in securities
presenting an investment decision similar to that involved in the purchase of
the Securities, and has requested, received, reviewed and considered all
information it deemed relevant in making an informed decision to purchase the
Securities and is able to bear the economic risk of an investment in the
Securities and, at the present time, is able to afford a complete loss of such
investment;
 
9

--------------------------------------------------------------------------------


(ii) the Investor understands that the Securities are “restricted securities”
and have not been registered under the Securities Act and is acquiring the
number of Securities set forth in paragraph 2 of the Securities Purchase
Agreement in the ordinary course of its business and for its own account for
investment only, has no present intention of distributing any of such Securities
and has no arrangement or understanding with any other persons regarding the
distribution of such Securities (this representation and warranty not limiting
the Investor’s right to sell Securities pursuant to a Registration Statement
filed under the Registration Rights Agreement or otherwise, or other than with
respect to any claim arising out of a breach of this representation and
warranty, the Investor’s right to indemnification under Section 3 of the
Registration Rights Agreement);
 
(iii) the Investor will not, directly or indirectly, offer, sell, pledge,
transfer or otherwise dispose (each a “Disposition”) of (or solicit any offers
to buy, purchase or otherwise acquire or take a pledge of) any of the Securities
except in compliance with the Securities Act, applicable state securities laws
and the respective rules and regulations promulgated thereunder;
 
(iv) the Investor has answered all questions in paragraph 4 of the Securities
Purchase Agreement and the Investor Questionnaire attached hereto as Exhibit D
for use in preparation of the Registration Statement and for determining the
availability of state “Blue Sky” exemptions and the answers thereto are true and
correct as of the date hereof and will be true and correct as of the Closing
Date;
 
(v) the Investor will notify the Company promptly of any change in any of such
information until such time as the Investor has sold all of its Securities or
until the Company is no longer required to keep the Registration Statement
effective;
 
(vi) the Investor acknowledges that it has reviewed the materials presented to
the Investor in connection with the Offerings and has been afforded (A) the
opportunity to ask such questions as it has deemed necessary of, and to receive
answers from, representatives of the Company concerning the terms and conditions
of the offering of the Securities and the merits and risks of investing in the
Securities; (B) access to information about the Company and its respective
financial condition, results of operations, business, properties, management and
prospects sufficient to enable it to evaluate its investment; and (C) the
opportunity to obtain such additional information that the Company possesses or
can acquire without unreasonable effort or expense that is necessary to make an
informed investment decision with respect to the investment; and
 
(vii) the Investor has, in connection with its decision to purchase the number
of Securities set forth in paragraph 2 of the Securities Purchase Agreement,
relied upon the representations and warranties of the Company contained herein
and the information contained in the SEC Reports.
 
The Investor understands that the issuance of the Securities to the Investor has
not been registered under the Securities Act, or registered or qualified under
any state securities law, in reliance on specific exemptions therefrom, which
exemptions may depend upon, among other things, the representations made by the
Investor in this Agreement. No person is authorized by the Company to provide
any representation that is inconsistent with or in addition to those contained
herein or in the SEC Reports, and the Investor acknowledges that it has not
received or relied on any such representations.
 
4.2 Power and Authority. Each Investor represents and warrants to the Company
that (i) the Investor is an entity duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization with full right,
power, authority and capacity to enter into the Agreements and to consummate the
transactions contemplated thereby and has taken all necessary action to
authorize the execution, delivery and performance of the Agreements, and (ii)
the Agreements constitute valid and binding obligations of the Investor
enforceable against the Investor in accordance with their terms, except to the
extent (1) rights to indemnity and contribution may be limited by state or
federal securities laws or the public policy underlying such laws, (2) such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ and contracting
parties’ rights generally and (3) such enforceability may be subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).
 
10

--------------------------------------------------------------------------------


4.3 Short Position Prior to the Date Hereof. From the earlier of (i) thirty (30)
days prior to the date hereof and (ii) the date the Investors learned of the
Offering, neither the Investors nor any affiliate has directly or indirectly
established or agreed to establish any hedge, “put equivalent position” (as
defined in Rule 16a-1 under the Exchange Act) or other position in the Common
Stock that is outstanding on the Closing Date and that is designed to or could
reasonably be expected to lead to or result in a Disposition by the Investor or
any other person or entity. For purposes hereof, a “hedge or other position”
includes, without limitation, effecting any short sale or having in effect any
short position (whether or not such sale or position is against the box and
regardless of when such position was entered into) or any purchase, sale or
grant of any right (including, without limitation, any put or call option) with
respect to the Common Stock or with respect to any security (other than a
broad-based market basket or index) that includes, relates to or derives any
significant part of its value from the Common Stock. Each Investor acknowledges
that this representation is made for the benefit of the Company.
 
4.4 Short Sales and Confidentiality After the Date Hereof. Each Investor
covenants that neither it nor any affiliates acting on its behalf or pursuant to
any understanding with it will execute any short sales during the period after
the date the Investor learned of the Offering and ending at the time that the
transactions contemplated by this Agreement has been publicly disclosed
following the Company’s announcement described in Section 6.2. Each Investor
covenants that until such time as the transactions contemplated by this
Agreement are publicly disclosed by the Company as described in 6.2, the
Investor will maintain, the confidentiality of all disclosures made to it in
connection with the Offering (including the existence and terms of the
Offering). Each Investor understands and acknowledges that the SEC currently
takes the position that coverage of short sales of shares of the Common Stock
“against the box” prior to the effective date of the Registration Statement with
the Securities is a violation of Section 5 of the Securities Act, as set forth
in Item 65, Section 5 under Section A, of the Manual of Publicly Available
Telephone Interpretations, dated July 1997, compiled by the Office of Chief
Counsel, Division of Corporation Finance. Notwithstanding the foregoing, each
Investor does not make any representation, warranty or covenant hereby that it
will not engage in short sales in the securities of the Company after the time
that the transactions contemplated by this Agreement are first publicly
disclosed as described in Section 6.2.
 
4.5 No Investment, Tax or Legal Advice. Each Investor understands that nothing
in the SEC Reports, this Agreement, or any other materials presented to the
Investor in connection with the purchase and sale of the Securities constitutes
legal, tax or investment advice. Each Investor has consulted such legal, tax and
investment advisors as it, in its sole discretion, has deemed necessary or
appropriate in connection with its purchase of Securities.
 
4.6 Confidential Information. Each Investor covenants that from the date hereof
it will maintain in confidence all material non-public information regarding the
Company received by the Investor from the Company, including the receipt and
content of any Suspension Notice (as defined in the Registration Rights
Agreement)) until such information (a) becomes generally publicly available
other than through a violation of this provision by the Investor or its agents
or (b) is required to be disclosed in legal proceedings (such as by deposition,
interrogatory, request for documents, subpoena, civil investigation demand,
filing with any governmental authority or similar process) or as otherwise
required by law; provided, however, that before making any disclosure in
reliance on this Section 4.6, the Investor will give the Company at least
fifteen (15) days prior written notice (or such shorter period as required by
law) specifying the circumstances giving rise thereto and will furnish only that
portion of the non-public information which is legally required and will
exercise its commercially reasonable efforts to ensure that confidential
treatment will be accorded any non-public information so furnished. The parties
acknowledge and agree that as of the date hereof and as of the Closing Date, the
Company has disclosed to the Investors the material non-public information
described in Schedule 4.6 and that such information is subject to this Section
4.6.
 
11

--------------------------------------------------------------------------------


4.7 PATRIOT Act. Each Investor represents and warrants to, and covenants with,
the Company that:
 
(i) it is in compliance with Executive Order 13224 and the regulations
administered by the U.S. Department of the Treasury (“Treasury”) Office of
Foreign Assets Control,
 
(ii) its parents, subsidiaries, affiliated companies, officers, directors and
partners, and to the Investor’s knowledge, its shareholders, owners, employees,
and agents, are not on the List of Specially Designated Nationals and Blocked
Persons maintained by Treasury and have not been designated by Treasury as a
financial institution of primary money laundering concern,
 
(iii) to the Investor’s knowledge after reasonable investigation, all of the
funds to be used to acquire the Securities are derived from legitimate sources
and are not the product of illegal activities, and
 
(iv) the Investor is in compliance with all other applicable U.S. anti-money
laundering laws and regulations and has implemented, if applicable, an
anti-money laundering compliance program in accordance with the requirements of
the Bank Secrecy Act, as amended by the USA PATRIOT Act, Pub. L. 107-56.
 
5. Survival of Representations, Warranties and Agreements. Notwithstanding any
investigation made by any party to this Agreement, all covenants, agreements,
representations and warranties made by the Company and the Investors herein
shall survive the execution of this Agreement, the delivery to the Investors of
the Securities being purchased and the payment therefor, and a party’s reliance
on such representations and warranties shall not be affected by any
investigation made by such party or any information developed thereby.
 
6. Registration of Securities; Public Statements.
 
6.1 In connection with the purchase and sale of the Securities by the Investors
contemplated hereby, the Company has entered into a Registration Rights
Agreement with the Investors providing for the filing by the Company of a
Registration Statement on Form SB-2 to enable the resale of the Shares and
Warrant Shares by the Investors and their transferees and assigns from time to
time.
 
6.2 The Company agrees to disclose on a Current Report on Form 8-K the existence
of the Offering and the material terms, thereof, including pricing, within one
(1) Business Day after the respective Closing. The Company will not issue any
public statement, press release or any other public disclosure listing the
Investors as one of the purchasers of the Securities without the Investors’
prior written consent, except as may be required by applicable law or rules of
any exchange on which the Company’s securities are listed. No Investor shall
issue any press release, or otherwise make any such public statement regarding
the Offering without the prior written consent of the Company, except as may be
required by applicable law.
 
12

--------------------------------------------------------------------------------


7. Notices. All notices, requests, consents and other communications hereunder
shall be in writing, shall be delivered (A) if within the United States, by
first-class registered or certified airmail, or nationally recognized overnight
express courier, postage prepaid, or by facsimile, or (B) if from outside the
United States, by International Federal Express (or comparable service) or
facsimile, and shall be deemed given:
 
(i) if delivered by first-class registered or certified mail domestic, upon the
Business Day received,
 
(ii) if delivered by nationally recognized overnight carrier, one (1) Business
Day after timely delivery to such carrier,
 
(iii) if delivered by International Federal Express (or comparable service), two
(2) Business Days after timely delivery to such carrier, or
 
(iv) if delivered by facsimile, upon electric confirmation of receipt and shall
be addressed as follows, or to such other address or addresses as may have been
furnished in writing by a party to another party pursuant to this paragraph:
 
(a) if to the Company, to:
 
Symbollon Pharmaceuticals, Inc.
37 Loring Drive
Framingham, MA 01702
Attention: President
Telephone: (508) 620-7676


with a copy to:


Friedman Kaplan Seiler & Adelman LLP
1633 Broadway (46th Floor)
New York, NY 10019
Attn: Norman Alpert, Esq.
Telephone: (212) 833-1113


(b) if to the Investors, at their addresses on the signature page to the
Securities Purchase Agreement.
 
8. Amendments; Waiver. This Agreement may not be modified or amended except
pursuant to an instrument in writing signed by the Company and the Investors.
Any waiver of a provision of this Agreement must be in writing and executed by
the party against whom enforcement of such waiver is sought.
 
9. Headings. The headings of the various sections of this Agreement have been
inserted for convenience of reference only and shall not be deemed to be part of
this Agreement.
 
10. Entire Agreement; Severability. This Agreement sets forth the entire
agreement and understanding of the parties relating to the subject matter hereof
and supersedes all prior and contemporaneous agreements, negotiations and
understandings between the parties, both oral and written relating to the
subject matter hereof. If any provision contained in this Agreement is
determined to be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby.
 
13

--------------------------------------------------------------------------------


11. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of Delaware, without giving
effect to the principles of conflicts of law.
 
12. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. No party
may assign this Agreement or any rights or obligations hereunder without the
prior written consent of the other; provided, however, that each Investor may
assign all or any of its rights and obligations hereunder to any affiliate of
Investor that is controlled, directly or indirectly, by Renaissance Capital
Group, Inc., and that such affiliate agrees in writing to be bound to the terms
and conditions contained herein that apply to the Investor.
 
13. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall constitute an original, but all of which, when taken
together, shall constitute but one instrument, and shall become effective when
one or more counterparts have been signed by each party hereto and delivered to
the other parties. In the event that any signature is delivered by fax
transmission, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such fax signature page were an original thereof.
 


* * * *







14


--------------------------------------------------------------------------------






 
Exhibit A
 
Symbollon Pharmaceuticals, Inc.
 
FORM OF WARRANT
 


 

 


--------------------------------------------------------------------------------




Exhibit B
 
Symbollon Pharmaceuticals, Inc.
 
CERTIFICATE QUESTIONNAIRE
 
Pursuant to Section 2 of the Agreement, please provide us with the following
information:
 

   
1.
The exact name in which your Shares and Warrants are to be registered (this is
the name that will appear on your stock certificate(s)). You may use a nominee
name if appropriate:
 
Shares
Warrants
             
2.
If a nominee name is listed in response to item 1 above, the relationship
between the Investor and such nominee:
 
Shares
Warrants
           
3.
The mailing address of the registered holder listed in response to item 1 above:
 
Shares
Warrants
           
4.
The Social Security Number or Tax Identification Number of the registered holder
listed in the response to item 1 above:
 
Shares
Warrants
           








 




--------------------------------------------------------------------------------




Exhibit C
 
Symbollon Pharmaceuticals, Inc.
 
FORM OF REGISTRATION RIGHTS AGREEMENT
 


 


 




 


--------------------------------------------------------------------------------







 
Exhibit D
 
Symbollon Pharmaceuticals, Inc.
 
INVESTOR QUESTIONNAIRE
 
(All information will be treated confidentially)
 
To: Symbollon Pharmaceuticals, Inc.,
 
The undersigned hereby acknowledges the following:
 
This Investor Questionnaire (“Questionnaire”) must be completed by each
potential investor in connection with the offer and sale of the shares of the
common stock, par value $.001 per share (the “Shares”), and common stock
purchase warrants (the “Warrants” and together with the Shares, the
“Securities”) of Symbollon Pharmaceuticals, Inc. (the “Company”). The Securities
are being offered and sold by the Company without registration under the
Securities Act of 1933, as amended (the “Securities Act”), and the securities
laws of certain states, in reliance on the exemptions contained in Section 4 of
the Securities Act and on Regulation D promulgated thereunder and in reliance on
similar exemptions under applicable state laws. The Company must determine that
a potential investor meets certain suitability requirements before offering or
selling Securities to such investor. The purpose of this Questionnaire is to
assure the Company that the investor will meet the applicable suitability
requirements. The information supplied by the undersigned will be used in
determining whether the undersigned meets such criteria, and reliance upon the
private offering exemption from registration is based in part on the information
herein supplied.
 
This Questionnaire does not constitute an offer to sell or a solicitation of an
offer to buy any security. The undersigned’s answers will be kept strictly
confidential. However, by signing this Questionnaire the undersigned will be
authorizing the Company to provide a completed copy of this Questionnaire to
such parties as the Company deems appropriate in order to ensure that the offer
and sale of the Securities will not result in a violation of the Securities Act
or the securities laws of any state and that the undersigned otherwise satisfies
the suitability standards applicable to purchasers of the Securities. All
potential investors must answer all applicable questions and complete, date and
sign this Questionnaire. The undersigned shall print or type its responses and
attach additional sheets of paper if necessary to complete its answers to any
item.
 
A. Background Information
 
Name:
 
Business Address:
(Number and Street)
 
(City) (State) (Zip Code)
 
Telephone Number: ( )
 
Residence Address:
(Number and Street)
 
(City) (State) (Zip Code)
 
Telephone Number: ( )
 
If an individual:
 
Age:______ Citizenship:__________ Where registered to vote:
 
If a corporation, partnership, limited liability company, trust or other entity:
 

--------------------------------------------------------------------------------


Type of entity:
 
State of formation:______________ Date of formation:
 
Social Security or Taxpayer Identification No.
 
Send all correspondence to (check one): ____ Residence Address____ Business
Address
 
B. Status as Accredited Investor
 
The undersigned is an “accredited investor” as such term is defined in
Regulation D under the Securities Act, because at the time of the sale of the
Securities the undersigned falls within one or more of the following categories
(Please initial one or more, as applicable):
 
_____ (1) a bank as defined in Section 3(a)(2) of the Securities Act, or a
savings and loan association or other institution as defined in Section
3(a)(5)(A) of the Securities Act whether acting in its individual or fiduciary
capacity; a broker or dealer registered pursuant to Section 15 of the Securities
Exchange Act of 1934; an insurance company as defined in Section 2(13) of the
Securities Act; an investment company registered under the Investment Company
Act of 1940 or a business development company as defined in Section 2(a)(48) of
that act; a Small Business Investment Company licensed by the U.S. Small
Business Administration under Section 301(c) or (d) of the Small Business
Investment Act of 1958; a plan established and maintained by a state, its
political subdivisions, or any agency or instrumentality of a state or its
political subdivisions for the benefit of its employees, if such plan has total
assets in excess of $5,000,000; an employee benefit plan within the meaning of
the Employee Retirement Income Security Act of 1974 if the investment decision
is made by a plan fiduciary, as defined in Section 3(21) of such act, which is
either a bank, savings and loan association, insurance company, or registered
investment adviser, or if the employee benefit plan has total assets in excess
of $5,000,000 or, if a self-directed plan, with the investment decisions made
solely by persons that are accredited investors;
 
_____ (2) a private business development company as defined in Section
202(a)(22) of the Investment Advisers Act of 1940;
 
_____ (3) an organization described in Section 501(c)(3) of the Internal Revenue
Code of 1986, corporation, Massachusetts or similar business trust, or
partnership, not formed for the specific purpose of acquiring the Securities
offered, with total assets in excess of $5,000,000;
 
_____ (4) a natural person whose individual net worth, or joint net worth with
that person’s spouse, at the time of such person’s purchase of the Securities
exceeds $1,000,000;
 
_____ (5) a natural person who had an individual income in excess of $200,000 in
each of the two most recent years or joint income with that person’s spouse in
excess of $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year;
 
_____ (6) a trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the Securities offered, whose purchase is directed
by a sophisticated person as described in Rule 506(b)(2)(ii) of Regulation D;
and
 
_____ (7) an entity in which all of the equity owners are accredited investors
(as defined above).
 
1  As used in this Questionnaire, the term “net worth” means the excess of total
assets over total liabilities. In computing net worth for the purpose of
subsection (4), the principal residence of the investor must be valued at cost,
including cost of improvements, or at recently appraised value by a professional
appraiser. In determining income, the investor should add to the investor’s
adjusted gross income any amounts attributable to tax exempt income received,
losses claimed as a limited partner in any limited partnership, deductions
claimed for depreciation, contributions to an IRA or KEOGH retirement plan,
alimony payments, and any amount by which income from long-term capital gains
has been reduced in arriving at adjusted gross income.
 

--------------------------------------------------------------------------------


 
C. Representations
 
The undersigned hereby represents and warrants to the Company as follows:
 
1. Any purchase of the Securities would be solely for the account of the
undersigned and not for the account of any other person or with a view to any
resale, fractionalization, division, or distribution thereof.
 
2. The information contained herein is complete and accurate and may be relied
upon by the Company, and the undersigned will notify the Company immediately of
any material change in any of such information occurring prior to the closing,
if any, with respect to the purchase of Securities by the undersigned or any
co-purchaser.
 
3. There are no suits, pending litigation, or claims against the undersigned
that could materially affect the net worth of the undersigned as reported in
this Questionnaire.
 
4. The undersigned acknowledges that there may occasionally be times when the
Company, based on the advice of its counsel, determines that it must suspend the
use of the Prospectus forming a part of the Registration Statement (as such
terms are defined in the Securities Purchase Agreement to which this
Questionnaire is attached) until such time as an amendment to the Registration
Statement has been filed by the Company and declared effective by the Securities
and Exchange Commission or until the Company has amended or supplemented such
Prospectus. The undersigned is aware that, in such event, the Securities will
not be subject to ready liquidation, and that any Securities purchased by the
undersigned would have to be held during such suspension. The overall commitment
of the undersigned to investments which are not readily marketable is not
excessive in view of the undersigned’s net worth and financial circumstances,
and any purchase of the Securities will not cause such commitment to become
excessive. The undersigned is able to bear the economic risk of an investment in
the Securities.
 
5. The undersigned has carefully considered the potential risks relating to the
Company and a purchase of the Securities and fully understands that the
Securities are speculative investments which involve a high degree of risk of
loss of the undersigned’s entire investment. Among others, the undersigned has
carefully considered each of the risks described in the Company’s Annual Report
on Form 10-KSB for the year ended December 31, 2005.
 
6. The following is a list of all states and other jurisdictions in which blue
sky or similar clearance will be required in connection with the undersigned’s
purchase of the Securities:
 
___________________________________________
 
___________________________________________
 
___________________________________________
 
The undersigned agrees to notify the Company in writing of any additional states
or other jurisdictions in which blue sky or similar clearance will be required
in connection with the undersigned’s purchase of the Securities.
 

 


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has executed this Questionnaire this _____
day of __________, 2006, and declares under oath that it is truthful and
correct.
 
Print Name
 
By:
Signature
 
Title:
(required for any purchaser that is a corporation, partnership, trust or other
entity)
 





--------------------------------------------------------------------------------

1


--------------------------------------------------------------------------------





Exhibit E
 
FORM OF LEGAL OPINION
 
June [·], 2006


The Investors in Common Stock of Symbollon Pharmaceuticals, Inc.


Ladies and Gentlemen:
 
I have acted as general counsel for Symbollon Pharmaceuticals, Inc., a Delaware
corporation (the “Company”), in connection with the offer and sale by the
Company of (i) [·] shares (“Shares”) of common stock, par value $0.001 per share
(the “Common Stock”), and (ii) a warrant (“Warrant”) to purchase up to [·]
additional shares (“Warrant Shares”) of Common Stock from the Company, in each
case pursuant to the Securities Purchase Agreement by the Company and you, as
Investor, dated as of June [·], 2006 (the “Purchase Agreement”). The Shares, the
Warrant and the Warrant Shares are referred to herein as the “Securities.” This
opinion is being delivered to you pursuant to Article 2 of the Purchase
Agreement. Capitalized terms used herein and not otherwise defined herein shall
have the meanings ascribed thereto in the Purchase Agreement.


As a basis for the opinions hereinafter expressed, I have reviewed the following
documents:


(i) an executed copy of the Purchase Agreement;


(ii) an executed copy of the Registration Rights Agreement;



(iii)  
executed copies of the Warrant (the Purchase Agreement, the Registration Rights
Agreement and the Warrant, collectively the “Transaction Documents”); and




(iv)  
such other documents that I have deemed necessary and appropriate in order to
deliver the opinions contained herein, including copies of the Company's
Certificate of Incorporation and By-Laws certified by the Secretary of the State
of Delaware, and the corporate secretary of the Company, respectively.



I have made such other investigations as I have considered necessary or
appropriate for the purpose of this opinion.
 
The opinions expressed herein are limited to the Delaware General Corporation
Law and laws of the Commonwealth of Massachusetts and the federal laws of the
United States of America.
 
As to questions of fact material to our opinion, I have relied, without
independent verification, on the representations and warranties contained in the
Transaction Documents and on certificates of officers of the Company and public
officials.
 
Insofar as the opinions expressed herein are indicated to be based on my
knowledge or on matters known to me, such opinion is based upon my actual
knowledge, and is intended to signify that during the course of my
representation, no information has come to my attention, which would cause me to
believe that any matters so qualified are not true and correct in all material
respects.


--------------------------------------------------------------------------------





Based on the foregoing, I am of the opinion that:
 
1. The Company is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Delaware, with the corporate power to
conduct its business as presently conducted. The Company has the corporate power
to execute, deliver and perform the Transaction Documents including, without
limitation, the issuance and sale of the Shares and Warrant Shares.
 
2. Each of the Transaction Documents has been duly authorized by all requisite
corporate action, executed and delivered by the Company. Assuming due and
effective authorization, execution and delivery by the Investor, each of the
Transaction Documents constitutes the valid and binding agreement of the Company
enforceable in accordance with its terms.
 
3. The Shares and Warrant Shares have been duly authorized and, upon issuance,
delivery and payment therefor as described in the Purchase Agreement and
Warrant, will be validly issued, fully paid and nonassessable.
 
4. The execution, delivery and performance of the Transaction Documents and the
issuance and sale of the Securities in accordance with the Transaction Documents
will not: (a) violate or conflict with, or result in a breach of or default
under, the Articles of Incorporation or by-laws of the Company, (b) violate or
conflict with, or constitute a default under any material agreement or
instrument (limited, with your consent, to agreements filed with the Securities
and Exchange Commission (the “SEC”) under the Exchange Act and applicable rules
and regulations) to which the Company is a party, or (c) violate any law of the
United States or the Commonwealth of Massachusetts, any rule or regulation of
any governmental authority or regulatory body of the United States or the
Commonwealth of Massachusetts, the Delaware General Corporation Law or any
judgment, order or decree known to me and applicable to the Company of any
court, governmental authority or arbitrator.
 
5. To my knowledge, no consent, approval, authorization or order of, and no
notice to or filing with, any governmental agency or body or any court is
required to be obtained or made by the Company for the issue and sale of the
Shares pursuant to the Agreement, except such as have been obtained or made and
such as may be required under the federal securities laws or the Blue Sky laws
of the various states.
 
6. Assuming the representations made by each Investor and the Company set forth
in the Agreement and the exhibits thereto are true and correct, the offer, sale,
issuance and delivery of the Shares and Warrant to the Investors, in the manner
contemplated by the Agreement, is exempt from the registration requirements of
the Securities Act.
 
7. I know of no pending or overtly threatened lawsuit or claim against the
Company which is required to be described in the reports filed by the Company
with the SEC under the Exchange Act and applicable rules and regulations
thereunder that is not so described as required.
 
The opinions expressed herein shall be interpreted in accordance with the Legal
Opinion Principles issued by the Committee on Legal Opinions of the American Bar
Association’s Business Law Section as published in 53 Business Lawyer 831 (May
1998).
 
The opinions expressed herein are qualified to the extent that (i) the
enforceability of any right or remedy may be subject to or affected by any
bankruptcy, liquidation, arrangement, avoidance, reorganization, insolvency,
fraudulent conveyance, moratorium, homestead or other similar laws relating to
or affecting the rights of creditors generally, whether the issue of
enforceability is considered in a proceeding in equity or at law; (ii) the
remedy of injunctive relief, specific performance and any other equitable
remedies may be unavailable in any jurisdiction or may be withheld as a matter
of judicial discretion; (iii) public policy considerations, which, in each case,
may result in the possible unenforceability of certain remedial provisions of
the documents or rights to indemnification thereunder and (iv) the
enforceability of any right or remedy may be subject to general principles of
equity including, without limitation, concepts of materiality, reasonableness,
good faith and fair dealing (regardless of whether enforceability is considered
in a proceeding in equity or in law) and to the discretion of the court before
which proceedings thereof may be brought.
 
The opinions expressed herein are being furnished to you solely for your benefit
in connection with the transactions described above and may not be circulated,
quoted or referred to, or relied upon by any other person without our prior
written consent.
 
Very truly yours,






Paul C. Desjourdy,
General Counsel


 




 


 


 

